 

Exhibit 10.1

 [pg01.jpg]

 

ICICI Bank Limited, New York Branch 500 Fifth Avenue New York, New York 10110
 June 2, 2016 Majesco  105 Fieldcrest Avenue, Suite #208 Edison, New Jersey,
08837  Attn: Vice President, Finance  Subject: Extension of that certain Credit
Facility Agreement dated  as of March 25, 2011 by and between MajescoMastek Inc.
 (the “Borrower”) and ICICI Bank Limited, New York Branch (the “Bank”) (as such
agreement has been amended, restated, extended or otherwise modified from time
to time, the “Credit Facility Agreement”) (this “Extension Letter”)  We refer to
the above-captioned Credit Facility Agreement. Capitalized terms used in this
Extension Letter and not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Facility Agreement.  The Bank hereby
exercises its sole and absolute discretion under Section 3.03(d) of the Credit
Facility Agreement to extend the Revolving Credit Loan Termination Date to May
15. 2017. conditional upon your acceptance of the following amendment to the
Credit Facility Agreement:  1. Section 6.01 of the Credit Facility Agreement is
deleted in its entirety and replaced with the following:  “The Borrower shall
pay interest to the Bank on the outstanding principal amount of all obligations
owing to the Bank hereunder on the applicable interest payment date as agreed
upon between the Borrower and the Bank and at a rate of 3M LIBOR plus 3.75% p.a.
Interest on any overdue amount of principal amount of all obligations owing to
the Bank hereunder and any interest accrued thereon shall be payable on demand
at a rate per annum (computed on the basis of the actual number of days elapsed
in a year of 360 days) equal at all times to the Bank’s cost of funds plus
2.00%.”  By executing this Extension Letter the Borrower:  1. Agrees to the
extension of the Revolving Credit Loan Termination Date to May 15.2017:

 



 

 

 

 [pg02.jpg]

 

2. Acknowledges and agrees that the Credit Facility Agreement shall continue to
be and shall remain unchanged and in full force and effect in accordance with
its terms except as expressly amended hereby;  3. Confirms that an Event of
Default as defined in the Credit Facility Agreement has not occurred or, if an
Event of Default has occurred, it is not continuing;  4. Confirms that no
Material Adverse Effect has occurred since the extension granted to the Borrower
on February 11,2016;  5. Reaffirms that, as of the date hereof, its
Representations and Warranties in the Credit Facility Agreement are true and
correct in all material respects; and  6. Represents and warrants that the
execution and delivery of this Extension Letter and the performance by it of its
obligations under this Extension Letter (i) are within its corporate powers,
(ii) have been duly authorized by all necessary corporate action, (iii) have
received all necessary government approvals (if any required), and (iv) do not
and will not contravene or conflict with any provision of applicable law or of
its organizational documents or by-laws.  The extension of the Revolving Credit
Facility Agreement contemplated herein shall be effective only upon:  1. Receipt
by the Bank of the attached signature page duly executed by the Borrower;  2.
Receipt by the Bank of a duly executed amended and restated Revolving Credit
Note from the Borrower;  3. Receipt by the Bank of a processing fee in the
amount of $50,833.33 from the Borrower. In case of unhedged foreign currency
exposure, if any, the Bank reserves the right to increase the processing fee
charged to the Borrower in connection with this Extension Letter; and  4.
Receipt of such other documents and instruments as the Bank may reasonably
request.  This Extension Letter shall be governed by the laws of the State of
New York.  [Remainder of page left blank intentionally - Signature page follows]

 



 

 

 

 [pg03.jpg]

 

Please confirm your agreement with the foregoing terms by signing in the spaces
provided below.  Very truly yours,  ICICI BANK LIMITED, NEW YORK BRANCH, as Bank
By: Name:  Akashdeep Sarpal Title: Country Head - USA  ICICI Bank Limited  We
agree to the foregoing:  MAJESCO, as Borrower  By:  Name: Ketan Mehta Title: CEO
& President

 



 

